July 16, 2008

Mr. James J. Comitale

Rite Aid Corporation

30 Hunter Lane
Camp Hill, Pennsylvania 17011

Re: Rite Aid / Drugstore.com Agreement Amendment

Dear Mr. Comitale:

I am writing with regard to amending Section 15.5 of the Main Agreement between
Rite Aid Corporation ("Rite Aid") and drugstore.com ("drugstore.com") dated June
17, 1999, as amended (the "Agreement"). Section 15.5 provides that the Agreement
will automatically be extended for successive one year periods unless either
party gives the other party written notice not later than one year and 30 days
prior to the expiration of the Term of the Agreement.

By a letter agreement dated April 30, 2008, Rite Aid and drugstore.com have
already agreed to defer the deadline for written notification of nonrenewal
under section 15.5 by two months. The parties now wish to defer the deadline by
one additional month. Accordingly, by signing the acknowledgement below on Rite
Aid's behalf, the parties will agree to amend only section 15.5 of the Agreement
to read as follows:

15.5 Unless either party gives the other party written notice not later than ten
(10) months prior to the expiration of the initial ten year Term that it does
wish to extend the Term, the Term will automatically be extended for successive
one year periods. Any additional one year term will automatically be extended
for successive one year periods. Any additional one year term will automatically
be renewed unless either party gives the other party written notice to the
contrary not later than thirty (30) days prior to the expiration of the then
current term.

Neither party intends this amendment of section 15.5 of the Agreement to in any
way modify any other term of the Agreement or the Pharmacy Supply and Services
Agreement between Rite Aid and drugstore.com, also dated June 17, 1999. If the
foregoing meets with your approval, please countersign this letter agreement
below and return an original to me.

Sincerely,

/s/ Yukio Morikubo

Yukio Morikubo

drugstore.com, inc.

Agreed and accepted:

RITE AID CORPORATION

/s/ James J. Comitale

Name: James J. Comitale

Title: Vice President & Assistant Date: 7/16/2008

General Counsel